DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, 7, 9, 10, 11, 12, 13, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillemette, WO 2017068518.
Regarding claim 1, Guillemette teaches a multipoint door lock system for a door having on its edge a deadbolt and a secondary bore separated from the deadbolt [Abstract], comprising: 
a door frame (8) having a bolt opening (FIG 9) adapted for insertion of the deadbolt and a secondary opening [0042]; 
a latch mounted (24) in the door frame (Fig 18), the latch taking an activable position when the door is opened and a pre-armed position when the door is closed [0010], a door-locking tip (28) of the latch protruding from the secondary opening of the door frame and into the secondary bore when the door is closed [0010]; 
a transfer block (13,14) supported by the door frame (Fig 10), the transfer block moving from an inactive position to an active position upon insertion the deadbolt in the bolt opening [0046]; 
a first biasing element (16 shown in Figs 17,19) mounted to the door frame (via 12) and adapted to cause the transfer block to return to the inactive position when the deadbolt is removed from the bolt opening [0049]; 
a translating member (12) mounted in the door frame (Fig 10); 
a second biasing element (16 shown in Fig 11) connecting the translating member to the transfer block (Fig 11), wherein moving the transfer block to the active position in the absence of a force sufficient to cause a compression of the second biasing element causes a displacement of the translating member to lock the latch in its pre-armed position within the secondary bore [0049].
Regarding claim 2, Guillemette teaches the multipoint door lock system of claim 1, further comprising: the door (Fig 7).
Regarding claim 3, Guillemette teaches the multipoint door lock system of claim 1, further comprising a guiding block (lower flange of 13 protruding from 8; Fig 10) fixedly mounted in the door frame (Fig 10), wherein the transfer block (13,14) and the first biasing element (16 shown in Figs 17,19) are mounted to the guiding block (via 12, 14).
Regarding claim 4, Guillemette teaches the multipoint door lock system of claim 1, further comprising a lever (10) pivotably (movement between Fig 11 and Fig 12) supported by the door frame (8) and adapted to pivot upon insertion of the deadbolt in the bolt opening [0046], the lever causing the transfer block (14) to move from the inactive position to the active position upon insertion the deadbolt in the bolt opening [0046].
Regarding claim 5, Guillemette teaches the multipoint door lock system of claim 1, wherein the multipoint door lock system [0006] is configured to (It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform without modification to the device or structure. It does not constitute a limitation in any patentable sense. See MPEP 2111.04) lock the door by insertion of the deadbolt (18) in the deadbolt opening (Fig 9) without locking the latch (24) when the second biasing element is compressed (16 shown in Fig 19; [0049]; when 16 is compressed, the translating member is in the extended position locking the latch and the latch is already locked by 20, therefore, if the deadbolt were to be inserted into the deadbolt opening while the door were in this configuration, it would not lock the latch).
Regarding claim 6, Guillemette teaches the multipoint door lock system of claim 1, wherein: the translating member (12) extends through an aperture of the transfer block (13,14; Fig 10); and the second biasing element (16 shown in Fig 11) is a coil spring mounted on the translating member and abutting at one end on the transfer block (Fig 11) and at an opposite end on a stopper (bottom face of 13) mounted on the translating member (Fig 11); wherein compression of the second biasing element causes the translating member to slide through the aperture of the transfer block (compression of 16 and sliding of 12 between Fig 11 and Fig 12).
Regarding claim 7, Guillemette teaches the multipoint door lock system claim 1, further comprising a pusher (top edge of 10; Fig 11) pivotally mounted (movement between Fig 11 and Fig 12) in the door frame (8), the pusher being configured to press on an end of the transfer block (bottom of 14) opposite from the bolt opening (Fig 12) and to cause the transfer block to move toward the inactive position (rotating 10 from Fig 12 to Fig 11 will cause transfer block to move toward the inactive position; [0049]) when a pressure is applied on the pusher via an emergency unlocking aperture (hole below 10; Fig 11) of the door frame.
Regarding claim 9, Guillemette teaches the multipoint door lock system of claim 1, wherein the latch (24) is pivotable [0048] and configured to pivot from the activable position to the pre-armed position upon closing of the door and to pivot from the pre-armed position to the activable position upon opening of the door [0010].
Regarding claim 10, Guillemette teaches the multipoint door lock system of claim 9, wherein the latch (24) comprises a door-actuated tip (26) causing the latch to take the pre-armed position upon closing of the door [0010].
Regarding claim 11, Guillemette teaches the multipoint door lock system of claim 1, wherein the door-locking tip (28) causes the door-actuated tip (26) to protrude from the door frame upon opening of the door (movement between Fig 22 and Fig 21; [0048].
Regarding claim 12, Guillemette teaches the multipoint door lock system of claim 1, comprising: 
two pivotable latches (24) mounted in the door frame (8) on opposite sides of the bolt opening and protruding through two respective secondary openings of the door frame (Figs 7,21); and 
two translating members (12) having respective proximal ends operatively connected to the transfer block (14; Fig 10) and respective distal ends (20) extending toward respective ones of the two pivotable latches (Fig 7, 17); 
wherein door-locking tips (28) of the two pivotable latches are configured to enter in a two corresponding secondary bores of the door [Abstract]; and 
wherein, in the absence of the force sufficient to compress the second biasing element (16 shown in Fig 11), insertion of the deadbolt (18) in the bolt opening causes an insertion of the distal ends of the two translating members in locking recesses of the respective pivotable latches [Abstract; 0046; 0049].
Regarding claim 13, Guillemette teaches a multipoint door lock system for a door having on its edge a deadbolt and a secondary bore separated from the deadbolt {Abstract], comprising: 
a door frame (8) having a bolt opening adapted for insertion of the deadbolt and a secondary opening [0042]; 
a latch mounted (24) in the door frame (Fig 18), the latch taking an activable position when the door is opened and a pre-armed position when the door is closed [0010], a door-locking tip (28) of the latch protruding from the secondary opening of the door frame and into the secondary bore when the door is closed [0010]; 
a translating member (12) mounted in the door frame (Fig 10); 
a lever (10) pivotably (movement between Fig 11 and Fig 12) supported by the door frame and adapted to pivot upon insertion of the deadbolt in the bolt opening [0006]; and 
a compressible interface assembly (13,14) operatively connecting the lever to the translating member (Fig 11), the compressible interface assembly ([0046] states 14 is a polymer or another plastic, materials that are compressible) being adapted to (a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus has all the structural limitations of the claim.  See MPEP 2144) cause a displacement of the translating member to lock the latch in the pre-armed position within the secondary opening when the lever pivots upon insertion of the deadbolt in the bolt opening in the absence of a force sufficient to compress the compressible interface assembly [0046].
Regarding claim 14, Guillemette teaches a multipoint door lock system, comprising: 
a door having on its edge a deadbolt and a secondary bore separated from the deadbolt [Abstract]; 
a door frame (8) having a bolt opening adapted for insertion of the deadbolt and a secondary opening [0006]; 
a latch (24) mounted in the door frame (Fig 18), the latch taking an activable position when the door is opened and a pre-armed position when the door is closed [0010], a door-locking tip (28) of the latch protruding from the secondary opening of the door frame and into the secondary bore when the door is closed [0010]; 
a translating member (12) mounted in the door frame (Fig 10); 
a lever (10) pivotably (movement between Fig 11 and Fig 12) supported by the door frame and adapted to pivot upon insertion of the deadbolt in the bolt opening [0006]; and 
a compressible interface assembly (14) operatively connecting the lever to the translating member (Fig 11), the compressible interface assembly ([0046] states 14 is a polymer or another plastic, materials that are compressible) being adapted to cause a displacement of the translating member to lock the latch in the pre-armed position within the secondary opening when the lever pivots upon insertion of the deadbolt in the bolt opening in the absence of a force sufficient to compress the compressible interface assembly [0046].
Regarding claim 15, Guillemette teaches the multipoint door lock system of claim 13, wherein the compressible interface assembly comprises: 
a guiding block (lower flange of 13 protruding from 8; Fig 10) fixedly mounted in the door frame (Fig 10); 
a transfer block (13,14) supported by the guiding block  and operatively connected to the lever (Fig 10), the transfer block moving from an inactive position to an active position when the lever pivots upon insertion the deadbolt in the bolt opening [0046];
a first biasing element (16 shown in Figs 17,19) mounted to the guiding block (via 12) and adapted to cause the transfer block to return to the inactive position when the deadbolt is removed from the bolt opening [0049]; 
a second biasing element (16 shown in Fig 11) connecting the transfer block to the translating member (Fig 11), wherein moving the transfer block to the active position in the absence of a force sufficient to cause a compression of the second biasing element causes the displacement of the translating member to lock the latch in its pre-armed position within the secondary bore [0049].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Guillemette, WO 2017068518.
Regarding claim 8, Guillemette teaches the multipoint door lock system of claim 1, wherein the transfer block is made of polymer [0046].
While Guillemette does not explicitly disclose the material of the guiding block, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make cooperating apparatus components of similar materials such that the guiding block is also made of polymer. Doing so would result in a quieter door lock system where moving components such as 12 are not moving against other metallic components increasing operational noise and component wear and tear.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following patents are cited to further show the state of the art for multipoint door locks.
Banham, US 2446735 A, teaches a lock bolt operated door fastener. 
Hagermeyer et al., US 20150252595 A1, teaches a deadbolt activated supplemental lock. 
Cowper, US 6733051 B1, teaches a door fastening device with bolt activated supplemental locks.
Banham, US 3788679 A, teaches a door fastening unit with bolt activated biased supplemental locks. 
DE 329698 C teaches a fastening device with bolt activated biased supplemental locks. 
GB 395910 A teaches a fastening device with bolt activated supplemental locks.
Dusartre, FR 363424 A, teaches a fastening device with bolt activated supplemental locks.
Kugler, FR 967294 A, teaches a fastening device with bolt activated biased supplemental locks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        



/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675